Citation Nr: 0325054	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for right foot 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for chronic right 
ankle sprain, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
September 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The veteran testified before a hearing officer at the RO in 
August 1999.  He was afforded a hearing before the 
undersigned Veterans Law Judge in November 2000.  Transcripts 
of both hearings have been associated with the claims folder.

When the veteran's case was before the Board in January 2001, 
it was remanded for additional development.  While the case 
was in remand status, the RO determined that the veteran's 
residuals of fractures of the right ankle and foot, which 
were evaluated as 20 percent disabling, warranted separate 
disability evaluations of 20 percent for the right foot and 
10 percent for the right ankle.  The case was returned to the 
Board in August 2003 for further appellate consideration.




FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's low back disability is manifested by 
deformity of a vertebral body and limitation of motion that 
more nearly approximates moderate than severe.  

3.  The degree of severity of the veteran's right foot 
disability does not more nearly approximate severe than 
moderately severe.

4.  The veteran's right ankle disability is manifested by 
limitation of motion that does not more nearly approximate 
marked than moderate.

5.  The veteran's service-connected disabilities consist of 
low back disability, rated as 30 percent disabling; right 
foot disability, rated as 20 percent disabling; and right 
ankle disability, rated as 10 percent disabling.

6.  The combined disability rating for the service-connected 
disabilities is 50 percent.

7.  The veteran completed high school; he served on active 
duty as a photographer's mate; he has employment experience 
as a photographer, a forensic photographer, a photographic 
laboratory technician and a shipping clerk; he also has 
skills in carpentry and cabinet making. 

8.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
occupational experience and educational background.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285, 5292, 5295 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for right foot disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5284 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for right ankle disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5271 (2002).

4.  The criteria for a total rating based on unemployability 
due to service-connected disabilities have not been met.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Review of the veteran's claims folder reveals that service 
connection was granted for fracture of the right foot and 
ankle in January 1984.  Service connection was subsequently 
granted for low back disability in July 1996.  

A June 1997 radiographic report regarding the veteran's right 
foot indicates some degenerative spur formation involving the 
first tarsometatarsal joint was found.

The veteran submitted the instant claim for increase in 
January 1998.

On VA examination in April 1998, the examiner noted that the 
veteran had been involved in a motorcycle accident during 
service and had sustained a crushed foot and a back injury.  
The veteran complained of low back pain and indicated that it 
was gradually getting worse.  The examiner also noted that 
the veteran complained of numbness in his right leg on 
prolonged standing.  The veteran reported that he was 
scheduled for bone fusion and ligament replacement in his 
right foot.  He indicated that prolonged standing or walking 
caused pain in that foot.  Physical examination of the 
veteran's back revealed tenderness in the lower lumbar spine.  
Straight leg raise was negative.  Reflexes were equal and no 
atrophy of the calf or thigh was found.  Motor and sensation 
were within normal limits.  The veteran toe and heel walked 
with some difficulty due to problems with his right foot.  
Range of motion testing of the low back revealed flexion to 
75 degrees, extension to 20 degrees, lateral extension to 25 
degrees bilaterally and rotation to 25 degrees bilaterally.  
X-rays showed malalignment.  There was disc space narrowing 
at L2-3, L3-4 and L5-S1.  Mild spondylosis was present and 
the pedicles appeared intact.  The diagnosis was degenerative 
joint disease of the lumbar spine.  With respect to the 
veteran's right foot and ankle, the examiner noted full range 
of motion of the ankle and toes.  He indicated that the 
veteran had a slightly bulbous mid-tarsal area and was tender 
about the mid-foot.  The veteran was noted to ambulate well, 
without a limp.  An X-ray of the veteran's right ankle showed 
no fracture.  The ankle mortise did not appear widened.  X-
rays of the right foot revealed no fracture or soft tissue 
abnormalities.  The joint spaces were intact.  The diagnosis 
was degenerative joint disease of the tarsal bones of the 
right foot.

A June 1998 vocational evaluation report reflects a review of 
the veteran's disabilities.  The veteran indicated that he 
had enjoyed graphic art and photography in high school.  The 
evaluator noted that the veteran's high school education was 
primarily a  vocational program.  The veteran reported that 
he had attended three semesters at a technical school, 
pursuing courses in photography.  He indicated that he had 
quit due to lack of funds.  With regard to the veteran's work 
history, the evaluator noted that the veteran had managed a 
one hour photo lab for approximately one year, but that he 
could not continue to perform the work.  He also noted that 
the veteran had employment experience performing forensic 
photography for two or three years, and was self employed as 
a photographer.  The veteran reported that prior to his self-
employment, he had been a laboratory technician at a 
photographic laboratory.  The evaluator noted that the 
veteran also had work experience as a shipping clerk and also 
had carpentry and cabinet making skills.  The veteran stated 
that his hobbies were photography, carpentry and commercial 
art, and that he enjoyed keeping current in the areas of 
science and technology.  Formal testing revealed that the 
veteran's highest areas of interest were electronics, 
carpentry and science.  The evaluator indicated that the 
veteran would not have any problems understanding written 
material at a college level.  The veteran was noted to be 
very interested in pursuing training in computer science and 
computer graphics.  The evaluator stated that such positions 
would be suitable because they were essentially sedentary.  
He suggested that the veteran could pursue either a four-year 
college program or a vocational program.  

An August 1998 VA vocational rehabilitation counseling record 
reflects the veteran's report of his limited ability to stand 
due to pain.  He also reported that he was unable to lift 
over 15 to 20 pounds or perform any physically demanding work 
to include walking, standing, running, lifting and carrying.  
He stated that his physicians had told him that he could not 
work and that he should find a desk job.  The counselor 
opined that the veteran's service-connected disabilities were 
causing an employment handicap and that the veteran did not 
have the skills that would allow him to compete for entry 
level employment in sedentary occupations consistent with his 
overall pattern of interests, aptitudes and abilities.  A 
vocational goal to work within the computer graphics field 
was noted to be feasible, and relocation for such education 
was discussed.  The report indicates that the veteran would 
return to counseling in September 1998 to advise regarding 
his intent to enroll in such a program.  A January 1999 
rehabilitation plan indicates the veteran's intent to attend 
Albuquerque Technical Vocational Institute from September 
1999 to December 2001.

The veteran testified before a hearing officer at the RO in 
August 1999.  He indicated that his back had gotten worse, 
with more stiffness, pain and limited motion.  He complained 
of nerve problems manifested by numbness.  He stated that he 
had radiating pain.  He indicated that he had problems 
lifting and carrying things and that his back was tender.  He 
stated that he took anti-inflammatory medication for back 
pain.  With regard to his right foot and ankle, the veteran 
testified that surgery had been recommended.  He indicated 
that he had limitation of motion of his foot and ankle and 
that he had a good deal of pain when walking, standing, or 
sitting.  He also stated that he experienced cramps and 
spasms in the arch of the foot.  He testified that his back, 
foot and ankle disabilities had interfered with his 
employment as a photographic lab technician and that he had 
been unemployed since spring of 1997.

An August 1999 follow up letter from VA vocational 
rehabilitation asks the veteran whether he intended to 
relocate to Albuquerque for reemployment training.  The 
veteran is noted to have responded in September 1999 that he 
could not yet afford to relocate and was awaiting the outcome 
of his appeal.  A September 1999 letter indicates that the 
veteran's vocational rehabilitation program had been 
interrupted because he had not yet entered training.

The veteran submitted a claim of entitlement to a total 
rating based on unemployability due to service connected 
disability in September 1999.  He indicated that he had been 
disabled from work since May or June 1997, and that his most 
recent employment had been as a photographic laboratory 
technician from November 1996 to May 1997.  He noted that 
prior to that employment, he had served as a shipping clerk 
from March 1993 to October 1996.  He also indicated that he 
had applied for employment as a photographic laboratory 
technician in July 1997.  In a concurrent statement, the 
veteran indicated that he could not work standing or sitting 
and had been unemployed since 1997.  He stated that all 
attempts to obtain employment since that time had been 
unsuccessful due to his service connected disabilities.

An additional VA spine examination was conducted in October 
1999.  The examiner noted that the veteran's records were not 
available for review.  The veteran complained of chronic back 
pain worsened by sitting more than 20 minutes, lifting 
greater than 30 pounds and walking greater than 10 minutes.  
Range of motion testing revealed 95 degrees of forward 
flexion, 20 degrees of extension, 35 degrees of lateral 
flexion bilaterally and 35 degrees of rotation bilaterally, 
all with complaints of pain with motion.  Straight leg 
raising was positive at 45 degrees bilaterally.  The examiner 
noted that nerve conduction studies performed in September 
1997 were consistent with L3-4 radiculopathy and acute 
denervation limited to the paraspinal muscles.  X-rays 
revealed degenerative changes.  The diagnosis was status most 
motor vehicle accident with degenerative arthritis of the 
lumbar spine and lumbar radiculopathy.

A VA examination of the veteran's right foot and ankle was 
also completed in October 1999.  The veteran complained of 
right arch and ankle pain with subjective weakness.  He 
endorsed foot fatigue and leg fatigue with walking.  He 
reported loss of endurance on the right side and stated that 
he was able to climb stairs without assistance.  He denied 
locking in the right ankle but endorsed looseness and giving 
way of that joint.  He reported that high top shoes gave him 
some ankle support.  He indicated that he had been unemployed 
for approximately two years due to foot, ankle and back 
problems.  Physical examination revealed no ankle, foot or 
toe edema.  There was localized swelling anterior to the 
lateral malleolus of the right ankle.  Vibratory sense was 
somewhat diminished and sharp versus dull was absent in the 
L4-5 dermatome on the right.  There was more give of the 
right ankle with inversion compared to the left.  There was 
some lateral instability of the right ankle, and the arch of 
the veteran's right foot was decreased.  The veteran was 
unable to perform a single heel raise on the right foot.  The 
right ankle had four degrees of active dorsiflexion and 10 
degrees of passive dorsiflexion.  Plantar flexion of the 
veteran's ankles was 50 degrees bilaterally.  Range of motion 
of the right metatarsophalangeal joint on the right was 
limited compared to the left, with pain throughout the range 
of motion.  X-rays of the veteran's right foot revealed 
tarsus and arthritic changes.  The diagnosis was decreased 
range of motion of the right ankle and first 
metatarsophalangeal joint of the right foot with mild 
weakness of the extensor halluces longus and extrinsic 
plantar flexors, dorsiflexors and everters with abnormal 
sensory sharp versus dull and vibratory.  The examiner opined 
that the veteran's symptoms were likely due to nerve 
pathology.  He also diagnosed right ankle instability.  He 
indicated that the veteran could perform some of the duties 
of a photographer so long as he was not required to be 
actively weight bearing for any extended period.

On VA neurological examination in October 1999, the veteran 
complained of back and neck pain as well as headaches.  He 
described constant pain in the lower back, more prominent on 
the right side.  He indicated that cold and rainy weather and 
prolonged standing or walking worsened his pain.  On physical 
examination the veteran was able to toe and heel walk.  There 
seemed to be some slight asymmetry in the extension of the 
toes, with some decrease on the right.  Strength, tone and 
muscle bulk were normal except for the extensors of the right 
foot.  Atrophy was not obviously present.  Sensation was 
normal for pin and light touch, except for decreased light 
touch in an oval patch on the lateral aspect of the right 
thigh and a glove like patterned loss in the right hand.  The 
diagnoses were right meralgia paresthesia (entrapment of 
lateral cutaneous nerve of the thigh) and possible right L5 
radiculopathy.

A subsequent October 1999 VA neurosurgery clinic note 
indicates that the veteran complained of neck pain, headaches 
and low back pain radiating to the right lateral thigh and 
leg.  The veteran reported that his low back pain began after 
a motor vehicle accident in 1983.  He stated that the pain 
began in his low back and that he had sharp pain in the right 
lateral thigh and occasionally in the left lateral thigh.  He 
indicated that it was worse with sitting, standing for long 
periods, walking, bending sideways and with rotation.  
Neurologically, the veteran was noted to have 5/5 strength in 
all groups, with no drift.  He made moderate effort, and 
appeared uncomfortable with more effort.  Sensory was grossly 
intact.  The impression was no clear examination suggestive 
of radiculopathy.  The examiner opined that the veteran 
symptoms were mainly related to degenerative joint disease 
and concomitant depression.  

A November 1999 VA treatment note indicates that surgery on 
the veteran's foot was planned for January 2000.  A December 
1999 note contains a similar statement.

In January 2000 the veteran indicated that he was scheduled 
for surgery to fuse bones in his right foot.  He also argued 
that his disability was exceptional and requested that his 
case be submitted to the director of the Compensation and 
Pension Service for extraschedular consideration.

A January 2000 neurosurgery clinic note indicates that the 
veteran underwent magnetic resonance imaging.  The provider 
indicated that the results showed only a mild bulge at the 
L3-4 level.  He concluded that the veteran did not have a 
neurosurgical problem and should be discharged from 
neurosurgery and be cared for by his primary care provider.

A January 2000 letter from VA vocational rehabilitation 
indicates that the veteran's rehabilitation program had been 
discontinued because the veteran did not enter the training 
program that was developed in his individualized written 
rehabilitation plan.  

In February 2000 the RO contacted the veteran via letter and 
requested that he identify the hospital where he had surgery 
in January 2000 so that the records of the procedure could be 
obtained.  

In a May 2000 statement, the veteran indicated that he had 
been scheduled for surgery on his right foot in January 2000 
but that the surgery had been cancelled.  He noted that it 
had not been rescheduled.

The veteran testified before the undersigned in November 
2000.  With regard to his low back disability, he reported 
experiencing pain due to arthritis.  He stated that he had 
nerve damage and that he also suffered from muscle spasms.  
He indicated that he could not lift anything heavy and that 
he had problems bending over due to spasms.  He also stated 
that prolonged standing caused low back pain.  He indicated 
that he received no treatment for his back except anti-
inflammatory medications.  Regarding his right foot and 
ankle, the veteran indicated that his arch was falling and 
that he had some tendon weakness in the ankle and foot.  He 
claimed to have constant pain and that prolonged standing or 
walking caused cramps.  He stated that he limped if he walked 
or stood for any prolonged period.  He noted that he had 
degenerative changes in the right foot and ankle.  He 
indicated that his foot and ankle problems interfered with 
his job performance.  He testified that surgery had been 
scheduled but that it had been canceled for various reasons.  
The veteran stated that he had not attempted any type of full 
time employment since leaving his job two years previously.  
He noted that he worked at odd jobs, including five to eight 
hours per week for his landlord to cover his rent.  

An additional VA orthopedic examination was conducted in 
February 2002.  The history of the veteran's service-
connected disabilities was reviewed.  The veteran reported 
that he had been unable to work since 1997 due to 
difficulties with his right foot and ankle.  He complained of 
pain on prolonged standing, walking and stooping.  He stated 
that he had experienced multiple sprains of his right ankle.  
He also complained of constant low back pain and indicated 
that he took anti-inflammatory medication.  Physical 
examination revealed a slight limp on the right.  The veteran 
could not perform toe and heel walking on the right.  Range 
of motion of the right ankle was dorsiflexion to 5 degrees 
and plantar flexion to 33 degrees.  There was some fullness 
over the midfoot area.  Range of motion of the 
metatarsophalangeal joint was zero degrees.  The veteran 
complained of considerable pain with range of motion testing 
of the right ankle and foot.  X-rays of the veteran's right 
ankle and foot were negative for gross abnormality, but 
revealed post-traumatic degenerative arthritis of the first 
and second metatarsophalangeal joints.  Range of motion 
testing of the veteran's lumbar spine revealed flexion to 20 
degrees, extension to 10 degrees and lateral bending to 10 
degrees.  The veteran complained of considerable pain.  X-
rays of the lumbar spine revealed mild degenerative arthritis 
with nontraumatic nonossified apophysis at the anterior 
border of L4.  The diagnoses were post-traumatic arthritis of 
the right foot, post-traumatic chronic right ankle sprain, 
chronic low back pain and degenerative arthritis of the 
lumbar spine.  The examiner opined that the veteran's 
complaints were exaggerated.  He indicated that the veteran 
should be able to perform activities that did not require 
prolonged walking and standing, squatting, running or 
climbing.  He noted that a sedentary type job with periodic 
ability to get up and move around would be acceptable for the 
veteran.  

In November 2002 the veteran indicated that he had no further 
evidence to submit.

The veteran underwent a further VA orthopedic examination in 
December 2002.  The examiner noted that he had examined the 
veteran in February 2002.  The veteran indicated that he had 
been prescribed Percocet for pain since the February 2002 
examination.  The examiner noted that range of motion of the 
veteran's right ankle was normal as opposed to the limited 
motion found during the February 2002 examination.  The 
examiner stated that the veteran's right foot was stiff 
between the first and second tarsometatarsal joints.  He 
noted that there was no instability of the veteran's right 
ankle and that examination revealed good muscular resistance.  
He opined that the veteran would have incoordination, 
weakened movement and excess fatigability with use of the 
right foot.  Range of motion of the veteran's lumbar spine 
was the same as it was at the earlier examination, and the 
veteran was noted to resist with active and passive range of 
motion testing.  The examiner indicated that although 
radiographic examination  of the lumbar spine revealed mild 
degenerative arthritis, that disease contributed to 
subjective complaints of pain and the inability to move as 
described by the veteran.  He concluded that the veteran 
should be able to perform duties that were mainly sedentary 
in nature.

The report of an April 2003 MRI of the veteran's lumbar spine 
indicates impressions of multilevel degenerative disc disease 
characterized by disc desiccation and mild bulges without 
discrete focal disc herniations.  There was no evidence of 
central canal stenosis.  There was a slight compromise of the 
neural foramen on the right at L4-5 inferiorly without 
definite impact on the exiting nerve root.

An April 2003 VA neurology note reflects the veteran's 
continued complaints regarding headaches.  His gait was 
normal and he was able to walk on his toes and heels.  A 
September 2003 neurology note does not address the veteran's 
right foot and ankle or his low back.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and supplements thereto, correspondence from the RO to the 
veteran to include letters dated in February 2000, September 
2001 and November 2002, and the Board's January 2001 remand, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claims, the evidence and 
information that he should submit and the assistance that VA 
would provide to obtain evidence and information in support 
of his claim.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the veteran's service medical records have been 
associated with the claims folders.  VA treatment records 
identified by the veteran have also been obtained and placed 
in the record.  In addition, records of private treatment 
identified by the veteran have also been associated with the 
claims folders.  The veteran has also been provided 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate any of 
the claims.  The Board is also unaware of any such 
outstanding evidence or information.  Additionally, the 
veteran indicated in his November 2002 and June 2003 
statements that he had no additional evidence to submit.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Increased Rating for Low Back Disability

The residuals of vertebral fracture are evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5285, which directs that 
the residuals of vertebral fracture are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.   

Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  Severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

38 C.F.R. § 4.71a, Diagnostic Code 5295 provides that a 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  Where 
symptoms are severe with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.

The veteran's back disability is currently rated as 30 
percent disabling based upon limitation of motion warranting 
a 20 percent evaluation and the presence of vertebral 
deformity.  On review of the evidence, the Board concludes 
that the limitation of motion of the veteran's lumbar spine 
does not more nearly approximate severe than moderate.  
Although the veteran has repeatedly reported the presence of 
functional impairment due to pain, with the exception of the 
VA examinations in 2002, each of the VA examinations during 
the period of this claim have disclosed limitation of motion 
that more nearly approximates moderate than severe.  On none 
of the examinations prior to 2002 was the presence of 
additional limitation of motion due to pain, incoordination, 
weakness, excess fatigability or other factors noted.  
Although the veteran  displayed severe limitation of motion 
on the VA examinations in 2002, the examiner specifically 
indicated that the veteran was exaggerating his complaints.  
Due to the veteran's failure to cooperate, the results of the 
range of motion testing on those examinations are not 
adequate for rating purposes.  Significantly, the objective 
findings, such as the finding of only mild degenerative 
changes, do not support the presence of more than moderate 
disability of the lumbar spine.  

The Board has considered whether a higher rating is available 
under any other potentially applicable diagnostic code and 
recognizes the veteran's complaints of radiating pain.  
However, the veteran's complaints of radiculopathy are not 
borne out by the medical evidence of record.  Although an 
October 1999 VA examiner indicated the possibility of L5 
radiculopathy, a subsequent October 1999 VA neurosurgery 
clinic note indicates that there was no clear indication of 
radiculopathy.  Moreover, a January 2000 neurosurgery clinic 
note reflects that the veteran did not have a neurosurgical 
problem.  The provider indicated that the veteran should be 
discharged from neurosurgery and be cared for by his primary 
care provider.  As such, application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 is not warranted in this case.  The 
veteran does not have lumbosacral strain and findings 
supporting a rating in excess of 20 percent under Diagnostic 
Code 5295 have not been reported.  Accordingly, the 
disability is properly assigned an evaluation of 30 percent 
based on moderate limitation of motion and vertebral 
deformity.

Increased Rating for Right Foot Disability

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

38 C.F.R. § 4.71a, Diagnostic Code 5276, provides that 
severe, unilateral pes planus, with objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indication of swelling on use and characteristic callosities 
warrants a 20 percent evaluation.  A 30 percent evaluation is 
assigned for pronounced, unilateral, acquired pes planus with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances. 

Malunion or nonunion of the tarsal or metatarsal bones is 
assigned a 10 percent evaluation where it is moderate, a 20 
percent evaluation where it is moderately severe, or a 30 
percent evaluation if it is severe.  With actual loss of use 
of the foot, a 40 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.

The veteran's right foot disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under 
that code, the residuals of a foot injury warrant a 10 
percent evaluation if they are moderate, a 20 percent 
evaluation if they are moderately severe or a 30 percent 
evaluation if they are severe.  Having reviewed the evidence 
of record pertaining to the veteran's right foot disability, 
the Board concludes that it is appropriately rated as 20 
percent disabling under that diagnostic code.  In this regard 
the Board notes that the most recent VA examination, 
conducted in December 2002, revealed only stiffness between 
the first and second tarsometatarsal joints, which the 
examiner concluded was secondary to the original injury in 
1983.  While the veteran was unable to heel and toe walk due 
to pain in February 2002, an April 2003 neurology note 
indicates that the veteran was able to walk on his toes and 
heels and was able to walk heel to toe.  Moreover, the 
veteran's gait was noted at that time to be normal.  

The Board has also considered whether a higher rating for the 
veteran's right foot disability is available under any other 
potentially applicable diagnostic code.  However, although 
there is evidence of decreased arch of the right foot as 
compared to the left, there is no indication that the 
veteran's right foot disability includes marked deformity, 
characteristic callosities, or marked inward displacement and 
severe spasm of the tendo achillis on manipulation.  The 
Board also notes that there is no evidence that the veteran's 
right foot disability requires the use of orthopedic shoes or 
appliances.  Additionally, there is no evidence that the 
veteran suffers from malunion or nonunion of the tarsal or 
metatarsal bones.  The Board therefore finds that a rating in 
excess of 20 percent for the veteran's right foot disability 
is not warranted.

Increased Rating for Right Ankle Disability
 
The veteran's right ankle disability is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5271, which provides that limitation of motion of an ankle 
warrants a 10 percent evaluation if it is moderate or a 20 
percent evaluation if it is marked.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2002).

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  A 40 percent evaluation is 
authorized for ankylosis of an ankle if the ankylosis is in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

As discussed above, arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved; when limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Having reviewed the merits of this claim, the Board concludes 
that the veteran's right ankle disability is appropriately 
evaluated as 10 percent disabling.  In this regard, the Board 
notes that there has been some inconsistency in the 
examination findings.  However, the veteran has not undergone 
surgery during the period of this claim and there is no 
reason to believe that the disability has improved over the 
years.  Rather, it appears that on occasion the veteran has 
exaggerated his symptoms.  On the most recent VA examination 
the range of motion of the veteran's ankle was full.  There 
was no instability and muscular resistance was good on 
examination.  Recent VA neurology treatment records show that 
the veteran could heel and toe walk and that his gait was 
normal.  In sum, the preponderance of the evidence 
demonstrates that the functional impairment caused by the 
veteran's right ankle disability does not more nearly 
approximate the criteria for a 20 percent evaluation than 
those for a 10 percent evaluation.  Accordingly, the Board 
has concluded that the disability does not warrant a higher 
rating.

Entitlement to a Total Rating 

A total rating based on unemployability due to service- 
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The combined rating for the veteran's service-connected 
disabilities is 50 percent. Therefore, he does not meet the 
minimum schedular criteria for a total rating based on 
unemployability due to service-connected disabilities.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
which would justify a referral of this claim.  In this 
regard, the Board notes that although the veteran's service-
connected disabilities clearly interfere with his ability to 
stand or sit for prolonged periods, VA examiners have 
indicated that he could still perform some of the duties of 
his former positions so long as he was not required to be 
actively weight bearing for any extended period.  Moreover, 
the February 2002 examiner opined that the veteran's 
complaints were exaggerated and that the veteran should be 
able to perform activities that did not require prolonged 
walking, standing, squatting, running or climbing.  

VA vocational rehabilitation records show that the veteran 
was very interested in pursuing training in computer science 
and graphics, and his counselor agreed that such positions 
would be suitable because they were essentially sedentary.  
Although a rehabilitation plan was developed, the veteran did 
not enter the training program detailed in his individualized 
written rehabilitation plan.  His program was discontinued.  
The Board observes that the veteran has an excellent 
occupational background, and was found well suited for 
vocational training in the field of his choice.  Such 
training would qualify the veteran for entry-level positions 
in a more sedentary field.  In sum, this case presents no 
unusual or exceptional circumstances which would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 30 percent for low 
back disability is denied.

Entitlement to an evaluation in excess of 20 percent for 
right foot disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
right ankle disability is denied.

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



